Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

NOTICE OF ALLOWANCE
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Bruce E. Kramer, on January 24, 2022.

Amend claims 1 and 6, as shown below.
Cancel claims 14, 16, 18, and 20.

1. (currently amended): A soybean disease control composition comprising active ingredients, wherein the active ingredients consist of (a) fluazinam or a salt thereof and (b) at least one carboxamide-based compound selected from the group consisting of 

6. (currently amended): A method for controlling a soybean disease, which comprises applying a soybean disease control composition containing active ingredients, wherein the active .

	Claims 1, 5, 6, and 10 are allowed.
	Claims 2-4, 7-9, and 11-20 are canceled. 

The following is an examiner’s statement of reasons for allowance:
The claimed subject matter is limited to a product and method wherein: fluazinam and benzovindiflupyr are sole active agents.  The examiner cannot find a motivation to arrive at this specific combination without additional active agents.  The closest prior art is the Zambon reference (WO2014029697-A1), which requires 3 active agents.  Further, the combinations disclosed on pages 29-36 of Zambon do not show the claimed combination and there would be no reason to select benzovindiflupyr from component (1), remove component (2), and use fluazinam as component (3). See p2, e.g.  As such, a rejection cannot be maintained.  
	Claims 1, 5, 6, and 10 are allowed.
	Claims 2-4, 7-9, and 11-20 are canceled. 

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Shen can be reached on (571) 272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JARED BARSKY/Primary Examiner, Art Unit 1628